Per Curiam.
Defendant, charged with aggravated robbery and conspiracy to commit aggravated robbery and convicted of simple robbery under Minn. St. 609.24 after a jury trial, contends on this appeal from the judgment of conviction that the trial judge committed prejudicial error in his instructions and that the jury rendered inconsistent verdicts when it found him not guilty of conspiracy but guilty of robbery.
Defendant’s first contention does not merit discussion inasmuch as the record indicates that the instructions could not have prejudiced defendant and also that defense counsel did not object to the instructions and did assent to them.
As for the second contention, we find that the verdicts are not inconsistent and that the record indicates sufficient evidence to show defendant’s participation in the robbery. He spent all afternoon and eve*510ning with the codefendants and drove the car to and from the scene of the crime. There is ample evidence to sustain his conviction.
Affirmed.